Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Amy Dannette Jackson, Appellant                       Appeal from the 102nd District Court of
                                                      Red River County, Texas (Tr. Ct. No.
No. 06-16-00079-CR        v.                          CR02147). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Amy Dannette Jackson, pay all costs of this appeal.




                                                      RENDERED OCTOBER 13, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk